DETAILED ACTION
Claims 2, 4-6 and 19-21  are pending as amended on 2 September 2022, claims 3, 7 and 9-17 are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments  have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection on the ground of nonstatutory double patenting over US Patent 10899955.  The rejection has been withdrawn. 
Applicant’s amendment distinguishes from US Patent 8640774 (Frederick). The rejection over Frederick has been withdrawn.
Applicant’s arguments have been fully considered  but are moot as they do not apply to the current rejection . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-5 and  19-21 are  rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6210585 (Tippett), which is listed in Applicant’s information disclosure statement.
Regarding claims 2 and 20, Tippett teaches an invertible  water-in-oil  emulsion comprises  water, an oil phase comprising a hydrophobic liquid, a polymer, one or more emulsifying agent and an inverting surfactant (col. 2, line 40-50), wherein the emulsifying agent includes a combination of fatty amine ethoxylate such as oleyl amine ethoxylate or  tallow amine ethoxylate (col.3, line 30-35 and 39-40),  which meet the claimed ethoxylated amine,  with polyoxyethylene oleyl ether (Example 2, col.4, line 53-56), which meets the claimed  inverting surfactant.
	Tippet exemplifies the polymer as 214.4 g monomer in 212.84 g of water  and 238.2 g of NaOH solution mixed with an oil phase comprising 304 g of a hydrocarbon oil, 15 g of  tallow amine ethoxylate and 15g of  polyoxyethylene oleyl ether (Example 2, col. 4, line 50-67), thus the polymer is present in the amount of about 21 wt.% calculated by the examiner (i.e., 214.4/(214.4+212.84+238.2+304+15+15)), which meets the claimed greater than about 10 wt.% of polymer, the NaOH is present in an amount of about 23 wt% calculated by the examiner ((i.e., 238.2/(214.4+212.84+238.2+304+15+15), which meets the claimed amount of inorganic salts  as sodium hydroxide is added to neutralize the acid (col. 4, line 65-68),  the inverting surfactant is present in the amount of about 1.5 wt.%  calculated by the examiner (i.e., 15/(214.4+212.84+238.2+304+15+15),   which meets the claimed amount of  0.5 to 5 wt.% inverting surfactant composition,  the tallow amine is present in the amount of about 1.5 wt.%  calculated by the examiner (i.e., 15/(214.4+212.84+238.2+304+15+15), which abuts the claimed amount of ethoxylated amine. 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 4 and 5, Tippett teaches the polymer is prepared from acrylic acid and /or acrylamide (col.2, line 20-23).
Regarding claim 19,  Tippet teaches mixing 1 g of the emulsion with 1% of polyethyleneoxy nonylphenol (col. 5,line 35-40),  which meets the claimed emulsifying surfactant and amount. 
Regarding claim 21,  Tippet teaches the polymer emulsion can effectively flocculate solids in oil recovery waters and sand and gravel recovery (col. 3, line 53-60),  and exemplified  with a bauxite slurry (col. 5, line 55-58), which anticipates the presence of proppant. 
 
Allowable Subject Matter
Claim 6 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766